Interim Decision #2784

MATTER OF TORO
In Deportation Proceedings
A-20704042

Decided by Board February 27, 1980
(1) To be admissible in deportation proceedings, evidence must be probative and its use
fundamentally fair so as to not deprive respondents of due process of law.
(2) The fact that given evidence resulted from a search and seizure in violation of fourth
amendment rights will not of necessity result in a finding that use of the evidence is
fundamentally unfair.
(3) The circumstances surrounding an arrest and interrogation may In some cases
render evidence inadmissible under the due process clause of the fifth amendment
(4) With or without a voluntariness issue, cases may arise where the manner of acquisition of evidence is so egregious that to rely on the evidence would offend fifth
amendment fundamental fairness requirements.
(5) Where investigating officer apparently stopped and questioned the respondent in
1974 solely because she appeared to be of Hispanic descent, consideration of her
resulting voluntary admissions was not fundamentally unfair where the officer was
acting in accordance with a. Service policy that was then held in good faith.

CHARGE
Order. Act of 1952—Sec. 241(a)(1) [8 U.S.C. 1251(a)(1)]—Immigrant—no valid immigration document
ON BEHALF OF RESPONDENT: Dennis M. Mukai, Esquire
Popkin & Shamir, Inc.
5670

Wilshire Blvd.,

Suite 1800

Los Angeles, California 90036

BY: Milhollan, Chairman; Maniatis, Maguire, and Farb, Board Members. Dissenting
Opinion: Appleman, Board Wernher

In a decision dated September 5, 1974, an immigration judge found
the respondent deportable under section 241(a)(1) of the Immigration
and Nationality Act, 8 U.S.C. 1251(a)(1), as an immigrant not in
possession of a valid immigrant visa. A period of voluntary departure
was granted to the respondent, in lieu of deportation. The respondent
appealed from the finding of deportability. The appeal will be

dismissed.
340

Interim Decision #2784
At the deportation hearing conducted in this case, the respondent
denied the factual allegations and the charge in the Order to Show
Cause, and refused to testify as to her deportability. She stated that
she would not testify because her fourth amendment right against
illegal searches and seizures had been violated. In order to establish
the respondent's deportability, the Immigration and Naturalization
Service then offered a Form 1-213, "Record of Deportable Alien." This
document was admitted into evidence over the objection of the respondent's counsel.
The Form 1-213 contains admissions regarding the respondent's
alienage and deportability. These admissions were made to a Service
officer on August 9, 1974. The document indicates that the respondent
had been apprehended at 8:00 a.m. on that same day, and that the
report was made at 1:15 p.m. A Form 1-214 was also admitted into
evidence, and indicates that at 1:00 p.m., the respondent was given the
"Miranda" warnings in Spanish, except insofar as the warnings indicated a right to court-appointed counsel. However, the respondent
refused to sign the Form 1 214. No other evidence of alienage or
deportability was presented.
- Both at the hearing and on appeal, the respondent contends%hat the
Form 1 219 should have been suppressed because it was obtained as the
result of an illegal stop and arrest. The respondent, through counsel,
made an offer of proof to the effect that the immigration officers who
arrested her lacked a reasonable suspicion of her alienage when they
stopped her for questioning. It was alleged that the respondent was
stopped just after she stepped off a bus in downtown Los Angeles,
while she was wearing ordinary street clothes. It was then submitted
that a Service automobile pulled up next to the respondent, an officer
got out of the car, and asked the respondent for identification. There
was no apparent reason for speaking to the respondent other than "her
obvious Latin appearance." He proceeded to identify himself as a
Service officer, and indicated that he did not know the respondent's
name and was not looking for her specifically. He allegedly asked to see
the respondent's purse, opened it, removed a Social Security card and
pay stub, then put the respondent in his car. It was alleged that the
officers then proceeded down the street, stopped and questioned two
other women of Latin appearance, and also placed them in the car. The
women were then taken to Immigration Service offices, where they
were fingerprinted and again questioned, and where the information
contained in the Form 1-213 was obtained.
The respondent requested at the hearing that the immigration officer involved in this arrest be called as a witness in order to corroborate her version of events and to provide a foundation for the
admission of the Form 1-213. The immigration judge recessed the
-

-

341

Interim Decision #2784
hearing in order to ascertain whether the person who prepared the
Form 1-213 was available to testify that day. When it was discovered
that the officer was not immediately available, the immigration judge
denied the respondent's request for production of the officer and admitted the Form 1-213.
The immigration judge found the presence of the arresting officer
unnecessary as he concluded that the respondent had not established
any illegality concerning her arrest. In his decision he stated:
The Form 1-213 indicates that the method of location was Area Control. It is apparent
to me that cruising along a main artery of downtown Los Angeles would be the
appropriate way in which to spot possible illegal aliens and I see no reason to continue
this matter because of the unavailability of the Service investigator.

The immigration judge concluded that section 287(a) of the Act
authorized such encounters.
Subsequent to the immigration judge's decision in this case, the
Supreme Court rendered its decision in United States v. BrignoniPonce, 422 U.S. 873 (1975). That case held that, except at the border or
its functional equivalAits, officers on roving patrols may stop vehicles
only if they have specific, articulable facts, together with the rational
inferences drawn from those facts, that reasonably warrant the suspicion that the vehicles contain aliens illegally in the United States. The
Court stated:
Even if [the officers] saw enough to think that the occupants were of Mexican descent,
this factor alone would justify neither a reasonable belief that they were aliens, nor a
reasonable belief that the car concealed other aliens who were illegally in the country.

The Government had also contended in that case that "the public
interest in enforcing conditions on legal alien entry justifieEd1 stopping
persons who may be aliens for questioning about their citizenship and
status." Brignoni-Ponce at 883. The Court, however, concluded:
For the same reasons that the Fourth Amendment forbids stopping vehicles at
random to inquire if they are carrying aliens who are illegally in the country, it also
forbids stopping or detaining persons for questioning about their citizenship on less
than a reasonable suspicion that they may be aliens.

Brignoni-Pcmce at 884. Thus, it has now been held that persons may

not be stopped and questioned on the street by immigration officers
absent a reasonable suspicion that they are aliens. See Lee v. INS, 590
F.2d 497 (3 Cir. 1979); Cordon de guano v. INS, 554 F.2d 944, 946 (9 Cir.
1977); Illinois Migrant Council v. Pilliod, 548 F.2d 715 (7 Cir. 1977)
(order entered upon hearing en bane), modifying, 540 F.2d 1062 (7 Cir.
1976); Au Yi Lau v. INS, 445 F.2d 217 (D.C. Cir. 1971), cert. denied, 404
U.S. 864 (1971). But see Marquez v. Kiley, 436 F. Supp. 100 (S.D.N.Y.
197'7).
On the record before us, we cannot find that the arresting officers
342

Interim Decision #2784
had a reasonable suspicion that the respondent was an alien when she
was first stopped. Absent contrary testimony, it would appear that the
respondent was stopped solely because of her "Latin appearante."
Accordingly, the present record reflects that the initial stop of the
respondent was in violation of her fourth amendment rights.
Respondent, through counsel, submits that the evidence establishing
her deportability, which was acquired as a result of her apparently
unlawful initial stop, must accordingly be suppressed under the fourth
amendment exclusionary rule.' We do not agree. .
To be admissible in deportation proceedings, evidence must be
probative and its use fundamentally fair so as to not deprive
respondents of due process of law as mandated by the fifth amendment. See Trias-Hernandez v. INS, 528 F.2d 366, 369 (9 Cir. 1975);
Martin-Mendoza v. INS, 499 F.2d 918, 921 (9 Cir. 1974); Marlowe v. INS,
457 F.2d 1314, 1315 (9 Cir. 1972); Navarrette Navarette v. Landon, 223
F.2d 234, 237 (9 Cir. 1955), cert. denied, 351 U.S. 911 (1956). We have
concluded that evidence resulting from a search and seizure in violation of fourth amendment rights is not for that reason alone exclud=
able from civil deportation proceedings. See Matter of Sandoval, Inter=
im Decision 2725 (BIA 1979). Every fourth amendment violation will
not of necessity result in a finding that the admission of resulting
evidence is fundamentally unfair. The circumstances surrounding an
arrest and interrogation, however, may in some cases render evidence
inadmissible under the due process clause of the fifth amendment. See,
for example, Matter of Garcia, Interim Decision 2778 (BIA 1980);
Navia Duran v. INS, 568 F.2d 803 (1 Cir. 1977); Bong Attu Choy v. INS,
279 F.2d 642 (9 Cir: 1960) (involving involuntary statements). Mdreover, with or without a voluntariness issue, cases may arise in which
the manner of seizing evidence is so egregious that to rely on it would
offend the fifth amendment's due process requirement of fundamental
fairness. See, for example, Ex parte Jackson, 263 F.110 (D. Mont. 1920).
In the instant case, we assum.e that the arresting officers' conduct
did not comport with fourth amendment requirements as clarified
under present ease law. The incident in question, however, occurred in
1974, before the Supreme Court's decision in United States v. BrignoniPonce, supra, and while the Government position (as argued before the
Court in that case) was that immigration officers were vested with the
-

-

' No claim was advanced below, nor facts alleged on appeal, that the respondent's

subsequent statement was involuntary or otherwise inadmissible. The respondent's
counsel, at page 13 of his brief on appeal, states without elaboration that the respondent
"was intimidated into revealing some information on the 1-213." However, this allegation was never made at the hearing and, except for this brief statement, was not pursued
on appeal. There is nothing in the record to indicate that the respondent wail in any way
coerced into making her statement on August 9, 1974.

94..q

Interim Decision #2784
authority under section 287(a) of the Act to make inquiries of the type
involved here. Under these circumstances, where the investigating
officers were acting in accordance with Service policy, where the Service position was apparently held in good faith and not rejected by the
Supreme Court until nearly one year after the incident in question, and
where there was no evidence offered or alleged that the respondent's
admissions were either involuntary or otherwise affected by the circumstances of her arrest, we do not find that the admission into
evidence of the Form 1-213 was fundamentally unfair. We make this
finding assuming all of the facts alleged in respondent's offer of proof
to be true. The appeal will accordingly be dismissed.

The time for the respondent's original grant of voluntary departure
has long since expired. In accordance with Matter of Ch,ouliaris,16 I&N
Dec. 168 (BIA 1977), we will grant the respondent 30 days from the date
of this order in which to voluntarily depart from the United States.
• ORDER, The appeal is dismissed.
FURTHER ORDER, The respondent shall be permitted to depart
from the United States voluntarily within 30 days from the date of this
order or any extension beyond that time as may be granted by the
District Director. In the event of failure so to depart, the respondent
shall be deported as provided in the immigration judge's order.
Irving A. Appleman, Member DISSENTING:
I respectfully dissent.

In the course of the hearing below, the respondent requested that
the arresting officer be called as a witness in connection with the
submission of a Form 1-213 into evidence. The immigration judge
denied this request and admitted the Form 1 - 213. His findings of

alienage and deportability were predicated in large measure on the
information contained in this form.
As the majority notes, the decision below antedated United States v.
Brigncmi-Ponce, 422 U.S. 873 (1975), which enunciated the rule of

"reasonable suspicion of alienage." The immigration judge did not
have the benefit of Brignoni-Ponce when he made his ruling with
respect to the"witness. The so-called evidence about the "arrest" in this
case comes solely from an offer or proof made by counsel for the
respondent. The legality of the arrest was not put in issue through
testimony, or even, minimally, by appropriate affidavits, see Matter of
Geronimo, 13 I&N Dec. 680, 682 (BIA 1971); Matter of Tang, 13 I&N
Dec. 691 (BIA 1971); Matter of Wong, 13 I&N Dec. 820 (BIA
Notwithstanding the obvious inadequacy of this record the majority
' Although the immigration judge approved the offer as made, and the Service did not
object.
344

Interim Decision #2784
has found that the respondent was stopped solely because of her "Latin
appearance." On the most tenuous of evidentiary bases it has found
that there was a fourth amendment violation. Under the rule laid down
in Matter of Sandoval, Interim Decision 2725 (BIA 1979), the illegality
of the arrest would be irrelevant insofar as the admissibility of the I213 was concerned. However, for whatever reason, the majority has
not applied a different standard, namely, that even though the
evidence would be admissible under Matter of Sandoval, nevertheless,

before it can be used, there must be "fundamental fairness" in the
manner in which it was obtained, so as not to offend fifth amendment
due process requirements of a fair hearing in its use.

The majority is now attempting to hedge its position in Matter of
Outside of the exclusionary rule, the relationship between
the manner in which evidence was obtained, and the "fairness" of the
hearing, would seem to be a very murky area indeed. In addition to
inquiry, where justified, into the circumstances of an arrest, there
must also be inquiry whether or not there is a breech of "fundamental

Sandoval.

fairness" in admitting the evidence. Complication is laid upon complication. As I expressed in my dissent in the Matter of Sandoval, I believe

the exclusionary rule is applicable in these proceedings and that
evidence which has been obtained in the violation of the fourth amendment is inadmissible per se. Nothing in the present decision convinces
me to change this position. It is laudable that the majority recognizes
the dangerous potential of Matter of Sandoval and seeks to dull its
edge. It is also unnecessary, if the exclusionary rule is held applicable.
Since the decision of the inunigration judge preceded United States
v. Brignoni-Ponee, supra, this case should be remanded and reopened
for consideration in the light of that holding. At the reopened hearing,

for reasons analogous to those set forth in my separate opinion in
Sandoval, the arresting officer should testify, the Form 1-213 should be
authenticated and a ruling made as to its admissibility, and the record
should be developed appropriately.
In the light of all the foregoing, I would remand.

345

Interim Decision #2785

MATTER OF WADAS

In Exclusion Proceedings
A-24000645
Decided by Board March 14, 1980
(I) In exclusion proceedings, under S C.F.R. 2362(b), the immigration judge has the
authority to regulate the course of the hearing, and where a determination of venue is
essential to such regulation, he may in certain situations hear a motion to change
venue without infringing on the general parole jurisdiction of the District Director.
(2) Where an applicant for admission has been paroled into the United States by the
District Director and has been granted permission to continue his journey outside the
district, his motion to the immigration judge in exclusion proceedings to change venue
is subject to considerations similar to those present in venue motions in deportation
proceedings.
(a) Where the applicant for admission was paroled into the United States. allowed to
journey outside New York, the district of the port of entry, where he had never
resided, and where the possible excludable acts had occurred in, and possible witnesses
were located in Massachusetts, an interpreter is required, and two previous hearings
failed to resolve the applicant's excludability, it was appropriate for the immigration
judge to hear a motion to change venue to Boston.
EXCLUDABLE:
Order. Act of 1952 — Section 212(a)(20) [8 U.S.C. 1182(a)(20)] — Immigrant — not in
possession of a valid visa
Q14 IIEHALF OF APPLICANT: Pro

se

Bin Ifilhollan, Chairman; Maniatis, Applernan, Maguire, and Farb, Board Members

The Service has filed an interlocutory appeal from a decision of
Immigration Judge John Ruggiero, granting a change in venue from
New York to Boston. It is the Service's contention that the immigration judge lacks jurisdiction to change venue in exclusion proceedings.
Although we do not normally hear appeals from interlocutory decisions, in this case we will make an exception because the issue to be
considered is important, and unlikely to be resolved in a more satisfactory context. Cf. Matter of Sacco, 15 I&N Dec. 109 (BIA 1974); Matter of
Fong, 14 I&N Dec. 670 (BIA 1974). The appeal will be dismissed.
At the exclusion hearing before the immigration judge on July 19,
346

Interim Decision #2785
1979, there was testimony presented by the applicant for admission to
the effect that the designation of New York as the location of the
exclusion hearing was inappropriate. The applicant had applied for
admission at New York, had been paroled into the United States by the
District Director, and had been granted permission to continue his
journey outside the New York district of the Service. Based on the
information adduced at the hearing, the immigration judge concluded
that the exclusion hearing would more properly be heard in Boston,

and he ordered the change in venue to that city.
The Service on appeal contends that the immigration judge has no
jurisdiction to change the venue in exclusion proceedings where, as

here, the applicant has been paroled into the United States and allowed to travel outside the district in which he made his application
for admission. It cites section 212(d)(5) for the proposition that the
Attorney General may parole aliens into the. United States under such
conditions as he may prescribe, and that parole is not an admission for
purposes of the immigration laws. The Service also cites 8 C.F.R.
212.5(a) to show that the discretion granted to the Attorney General

under section 212(d)(5) of the Act has been delegated to the District
Director in charge of a port of entry. In addition, the Service relies on
Matter of Lepofskv, 14 I&N Dee_ 71R (IBA 1974), to establish its
contention that only the District Director may parole aliens into the
United States. Lepofsky involved a case where the immigration judge
allowed two applicants for admission to withdraw their application for
admission and granted them conditional "permission" to remain in the
United States for one month. The Board held that this order was an
infringement on the parole power of the District Director.
Finally, the Service cites Canceiro v. Marks, 860 F.Supp. 454 (S.D.

N.Y. 1973) for the authority that the Board has consistently held that
the District Director alone may parole aliens into the United States.
C yneeiro concerned a Cuban refugee refused parole by the District
Director who brought habeas corpus proceedings in the District Court.
It was noted by the court that the Board had adopted the position that
the discretion to parole lay with the District Director.
The Service concedes that immigration judges in deportation
proceedings do have the authority to decide changes in venue. Matter
of Seren, Interim Decision 2474 (BIA 1976). It contends, though, that
Semi/ is distinguishable on at least two grounds. The first is that the
immigration judge in deportation proceedings has jurisdiction over
questions involving procedural due process, and that venue is such a
question. Secondly, it asserts that an alien in deportation proceedings
has made an entry which places him within the normal Constitutional
protections, while an applicant for admission who has been paroled
into the United States "has no legal immigration status".
347

Interim Decision #2785
The last point that the Service makes is that even if the immigration
judge had authority to change venue, the applicant had not established
that this change was necessary.
After considering the points raised by the Service, we have concluded that change of venue in exclusion proceedings, where the applicant has be en paroled in and allowed to travel outside the district
where he applied for admission, is governed by considerations similar
to those present in deportation proceedings. Although the situation
may appear to the Service to present a conflict between the parole

powers of the District Director, and the jurisdiction which vests in the
immigration judge at the point where the exclusion hearing begins, we

view the situation in some what different terms. In a deportation
proceeding, the immigration judge has the jurisdiction to consider
venue because "8 C.F.R. 242.8 grants the immigration judge the power
to take such action as "may be appropriate to the disposition of the
case". Matter ofSeren, supra. We see no reason that the same considerations should not hold true in this exclusion proceeding. 8 C.F.R. 236.1,
in discussing exclusion proceedings, states in almost identical words

that:
"Subject to any specific limitation prescribed by the Act and this chapter, immigration judges shall also exercise the discretion and authority conferred upon the Attorney General by the Act as is appropriate and necessary for the disposition of such
cases."

In addition, 8 C.F.R. 236.2 delineates the rights and procedures to be
followed in exclusion proceedings in terms very similar to those in
deportation proceedings. This indicates that the distinction that the
Service wishes to draw between deportation and exclusion proceedings
on procedural grounds is not well founded. It also shows that the
asserted distinction between Constitutional rights in deportation
proceedings as opposed to those accorded in exclusion proceedings, is
in fact almost irrelevant. Whatever differences in treatment may be
justified on Constitutional grounds, the regulations provide protections to the aliens which are quite similar.
In addition, as a matter of practical consideration, the immigration
judge is in a good position to hear arguments on the issue of venue and

determine whether or not a hearing could better be conducted in a
different Service district. The exclusion hearing would provide a full
opportunity for all sides of the matter to be heard, and the issue could
be promptly resolved.
We do not find this procedure to infringe on the authority of the
District Director to set the conditions for parole. Unlike Lepofsky,
supra, where there was no express or implied authority for the im-

judge to find an alien excludable and then allow him to
remain, a change in venue is a natural adjunct of the immigration
migration

348

Interim Decision #2785
judge's authority to conduct exclusion hearings under 8 C.F.R. 236.1.
Such jurisdiction does not affect the District Director's jurisdiction to
set parole, or the conditions to be met by the parolee. It also does not
affect the District Director's authority to detain an applicant for
admission; nor does it in fringe on his authority to limit the applicant's
enlargement on parole to the vicinity of the port of entry. Here, the
applicant was paroled into the United States and allowed to travel
outside the district of the port of entry. In such a case, where it appears
with good reason that another venue should be designated after the
hearing commences, the immigration judge has the authority to hear a
motion to change venue, weigh the factors involved, and to make a new
designation if he considers it necessary. This procedure will enable
him to "regulate the course of the hearing" as provided in 8 C.F.R.
236.2(b).
In this case, the District Director designated New York as the place
of the hearing, and he contends that a change in venue is not justified.
The transcript shows that the applicant has never resided in New
York. It also indicates that the excludable acts occurred in, and the
possible witnesses are located in Massachusetts. In addition, the applicant requires an interpreter, and of which there have already been two,
with no resolution of the charge of excludability. We agree in these
circumstances that the immigration judge properly found that he had
authority to consider the question of venue once the hearing had
commenced, and that a change in venue was appropriate in the circumstances. The appeal is accordingly dismissed.
ORDER: The appeal is dismissed.

349

